DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed June 13, 2022 has been received and considered for examination. Claims 1-4, 6-7, 9, and 12-28 are presently pending with claims 6-7, 9, 12-16 withdrawn and claims 1-4 and 21-28 rejected.  

Response to Arguments
3.	Applicant’s arguments, see page 7, filed 6/13/22, with respect to the rejection of claim 2 under 35 U.S.C. 112 has been fully considered and are persuasive.  The 112 rejection of claim 2 has been withdrawn.   The previous rejection of claims 19 and 20 under 35 U.S.C. 112 is moot as these claims have been canceled. 
	Applicant’s arguments, see pages 7-8, filed 6/13/22, with respect to the rejection of claims 1 and 21 under 35 U.S.C. 102 have been fully considered and are moot in view of the new grounds of rejection necessitated by the amendment.  The prior art of record to Huang has been relied upon to teach the newly added feature of a translucent diffusion layer as recited in pending claim 1 (see rejection below).   
Applicant's arguments filed 6/13/22, with regards to the rejection of clam 3 under 35 U.S.C. 103, has been fully considered but is not persuasive.  The Applicant argues that one of ordinary skill in the art would not consider modifying Rosen with a Fresnel lens of Huang because they are doing very different things.  The Examiner disagrees.  Huang has been relied upon to teach it is well known that a Fresnel lens is capable of diffusing and scattering UVC light rays from a light source.   While Huang teaches multiple UV light sources it does still teach that a Fresnel lens is suitable for diffusing and scattering the light of a single UVC LED (see para [0037]).   Therefore, it would have been obvious to one of ordinary skill in the art to use the Fresnel lens of Huang in the device of Rosen for the purpose of controlling the direction of the emitted UV light.  
	The Applicant further argues (pages 11-18 of response) that the filter disclosed in the Rosen reference does not substantially block UVC light having wavelengths longer than 234nm.  The Examiner disagrees.  Rosen clearly states that the filter narrows the spectrum of UVC light emitted to arrange of 200nm-235nm (see para [0025]).  Therefore, UVC light greater than 235nm is not emitted from the fixture and    Rosen further discloses that they are intending to avoid emitting UVC light above 230nm (see para [0025]).  Therefore, the teachings of Rosen, specifically the filter narrowing the spectrum of UVC light emitted to 200nm-235nm meets the claim limitation of “a bandpass filter adapted to block substantial UVC radiation wavelengths longer than 234nm” as recited in claims 3 and 24.
	The remaining dependent claims remain rejected for the reasons set forth below.  
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2020/0215214 A1) (hereinafter “Rosen”) in view of Huang et al. (US 2022/0016297 A1) (hereinafter “Huang”).  
Regarding claims 1-3, and 21, Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type Kr/Cl excimer bulbs); a bandpass filter (30) that substantially blocks UVC light having wavelengths longer than 234nm; and a diffusion layer (lens 32) (for focusing the light into a narrow or broader beam as desired – see figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0036]).  The excimer bulb (lamp 28) is adapted to project a beam of far UVC light through the filter (30) and then through the diffusion layer (lens 32) (see para [0025], [0028], fig. 2B). 
Rosen does not specifically disclose that the lens (32) is a translucent diffusion layer such as a Fresnel lens.  
Huang discloses a UV-C disinfecting apparatus that utilizes a Fresnel lens for scattering the UV-C light beam emitted from a UVC LED to provide a more uniform spread of UV-C light thus covering more of the surface to be disinfected (para [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture (20) of Rosen and substitute the lens (32) with a functionally equivalent alternative such as the Fresnel lens of Huang in order to widen the UV beam as taught by Huang and desired by Rosen.  
Regarding claims 22 and 26, Rosen discloses that the excimer fixture (20) further includes a visible light source that is an LED emitting white light (see para [0033], [0027]). 
Regarding claim 24, Rosen discloses that the filter (30) functions to block wavelengths longer than 235 nm (para [0025]) thus blocking substantial far UVC radiation wavelengths longer that 234nm.  
	Regarding claims 23 and 27, Rosen discloses that the fixture (device 20) can include multiple filters to filter the UV light to a narrower spectrum (see para [0025]).  

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Huang as applied to claim 3 above, and further in view of Aoyama. 
The combination of Rosen and Huang is set froth above with regards to claim 3 but does not appear to specify that the Fresnel lens is made of quartz.
Aoyama discloses an apparatus for decontaminated a surface by exposing the surface to ultraviolet light that passes through a transmittable plate (Lens 20A) that diffuses the UV light so that the entire surface of the object being treated is exposed to the UV light (see para [0010], [0014], [0044]).  Aoyama discloses that the transmittable plate (20A) is disclosed as being made of quartz and having a Fresnel lens formed in the surface (see para [0035]-[0036], [0031]).   Thereby teaching that it is conventional to form a Fresnel lens from quartz.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Rosen and Huang and make the Fresnel lens from quartz as taught by Aoyama, motivated by the expectation of successfully practicing the invention of the combination of Rosen and Huang. 

7.	Claim(s) 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Huang as applied to claims 1 and 3 above, and further in view of Muzzi et al. (USPN 7,198,624 B1) (hereafter “Muzzi”)
	The combination of Rosen and Huang is set froth above with regards to claims 1 and 3.  However, Rosen does not appear to disclose that the fixture includes an intensity sensor.  
	Muzzi discloses an excimer light fixture that utilizes an intensity sensor to measure the light output and control emission intensity of the light in r4esponse to the measured intensity (see claim 3; line 66 to col. 4, line 3).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Rosen to include an intensity sensor for measuring the UV light intensity emitted by the excimer bulb in order to control and adjust the intensity to an optimum value as taught by Muzzi.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEAN E CONLEY/Primary Examiner, Art Unit 1799